Filed 7/29/15 In re C.E. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re C. E., a Person Coming Under the Juvenile Court                                        C077544
Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV134638)

                   Plaintiff and Respondent,

         v.

C. E.,

                   Defendant and Appellant.



         A petition filed December 26, 2012, pursuant to Welfare and Institutions Code1
section 602 alleged that C. E., the minor, committed second degree burglary. The minor
admitted a reasonably related allegation of misdemeanor theft. The court ordered the
minor placed on probation subject to certain conditions, including obeying reasonable



1        Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
directives of parent, and prohibitions from being away from home overnight without
permission, from being away from home for more than 48 hours without permission of
the probation officer, and going beyond 10 miles from home without the presence of an
approved responsible adult.
          The minor violated probation several times. The first time, she was adjudged a
ward of the court and each time, probation was revoked and reinstated. Eventually, the
court ordered the minor placed in a “Level A” placement.
          A petition filed July 17, 2014, pursuant to section 777, alleged the minor violated
probation by remaining away from her placement for over a month without permission.
The minor admitted the allegation. The court revoked and reinstated probation with the
added condition that the minor be placed in a “Level B” placement, an out-of-state
residential treatment program.
          The minor appeals. She contends that the juvenile court abused its discretion in
committing her to an out-of-state placement. In the alternative, she contends that counsel
rendered ineffective assistance by failing to object to the out-of-state placement. We
affirm.
                                            FACTS
          On December 22, 2012, the minor and an accomplice stole a pair of boots from a
department store. The accomplice removed the price tag and the minor put the boots on
her feet. Outside the store, they were caught by a loss prevention officer and gave false
names to him as well as to a deputy sheriff.
          The minor reported that she followed the rules of the house in which she lived
with her mother and other relatives, did chores, and obeyed curfew. She also claimed
that her mother-approved friends were good influences and denied associating with gang
members. The minor admitted having smoked marijuana but not since August or
September 2012 and denied the use of other drugs or alcohol. The minor stated that she
was in good physical and mental health. The minor admitted that she had several
unexcused absences at the beginning of the school year. She also reportedly had several



                                                2
detentions and four suspensions in 2012 for failing to attend class, fighting, and
disruptive behavior.
       The minor’s mother reported to the probation officer that the minor had been lying
to her over the previous year. The mother tested the minor for drugs and alcohol on a
regular basis since May 2012. The mother reported that the minor had received “C” and
“D” grades in school.
       After her arrest for the department store theft, the minor was released to her
mother with a promise to appear at a detention hearing on December 27, 2012. On
December 26, 2012, the minor ran away from home and the family of her friend “Stacy”
said they would take the minor to Los Angeles with them. On December 28, 2012, the
minor was arrested. The minor admitted the theft and was granted probation and released
to the care of her mother.
       On March 16, 2013, the minor ran away from home. The mother filed a missing
person’s report and a warrant was issued for her arrest on March 29, 2013. On May 13,
2013, the minor surrendered herself into custody. The minor admitted that she violated
probation by leaving home overnight without the permission of her mother. The court
adjudged the minor a ward of the court and revoked and reinstated probation, releasing
the minor to the care of her mother with 45 days on a home supervision program.
       On July 23, 2013, the minor ran away from home. On August 1, 2013, she was
found sleeping in a car in front of a house and was arrested pursuant to a warrant. The
minor admitted that she violated probation by remaining away from her home for more
than 48 hours without permission. The minor told an officer that she did not want to
return to her mother’s house and if she was returned there, she would run away. If
released on an ankle monitor, the minor stated that she would cut off the monitor and run
away. The court revoked and reinstated probation, placing the minor in the care of her
grandmother with 27 days in juvenile hall.
       On September 27, 2013, the grandmother told the minor that she could attend a
party provided that the grandmother chaperoned her. The minor responded that she could
leave when she wanted and ran away. The grandmother filed a missing person’s report.


                                             3
The minor returned to her grandmother’s home on October 10, 2013, and was arrested on
a warrant. Thereafter, the minor failed to attend school, failed to return home after school
hours, and failed to appear at an October 2013 settlement hearing. She was arrested on a
warrant on November 11, 2013. The minor admitted that she violated probation by
failing to obey reasonable directives. The court revoked and reinstated probation. The
grandmother no longer wanted the minor living with her because the minor refused to
follow rules. The minor was returned to the care of her mother on house arrest and 45
days of electronic monitoring.
       On April 10, 2014, the minor ran away from home and went to the Bay Area to
prostitute herself. The minor returned to the Sacramento area and lived in a motel. The
probation officer found online advertisements of the minor relating to prostitution. On
April 16, 2014, the minor returned home and tried to flee when sheriff deputies arrived to
arrest her pursuant to a warrant. The minor admitted that she violated probation by
remaining away from home for more than 48 hours without permission. The court
revoked and reinstated probation, committed the minor to juvenile hall for 23 days with
credit, and then committed the minor to the probation officer’s supervision for suitable
“Level A” placement. The minor was placed at the Sacramento Assessment and
Treatment Center (SATC) on May 22, 2014. The court ordered the minor to complete a
curricula on sexual victimization.
       On June 2, 2014, the minor absconded from the “Level A” facility. On July 10,
2014, the minor was shot in the shoulder and leg while partying in an apartment complex
parking lot. The minor tried to call her friend “Stacy” to pick her up from the hospital.
The minor refused to identify the shooter but disclosed she was shot by a member of her
boyfriend’s rival gang. The mother reported that the minor had recently almost
overdosed on ecstasy and marijuana and that her friends left her for dead in a motel room.
       In July 2014, the People filed a violation of probation and motion to modify,
change, or set aside the court’s previous orders and recommended a “Level B”
placement. On July 15, 2014, the minor’s attorney appeared with the minor and stated
that she was not objecting to a referral to the interagency management authorization


                                             4
committee (committee) and that the minor’s mother might be requesting an out-of-state
placement, which the People confirmed was their recommendation. The court referred
the matter to the committee to evaluate whether the minor should be placed out of state.
       After the minor’s case was presented to the committee on August 13, 2014, it
recommended placement at Forest Ridge Youth Services in Iowa, “a secure treatment
facility that can provide a trauma informed approach to treating sexually exploited
youth.” The probation officer believed that the out-of-state placement was necessary
because the minor needed “a more supervised and structured program” and that the
distance between Sacramento and Iowa made it “less tempting for her to abscond.”
       The mother did not object to the committee’s recommendation; she was concerned
about the safety and decision-making abilities of the minor who would be likely to
abscond if placed at an in-state facility due to her ties to the community. The probation
officer reported that the minor had not regularly attended school for two years, noting she
regularly ran away from home and stayed away for substantial periods of time, living on
the streets and prostituting herself. In juvenile hall, the minor refused to attend school on
10 occasions. She also had failed to meet any of her court-ordered obligations.
       On August 15, 2014, the minor admitted she violated probation by remaining
away from her placement for over a month without permission. Prior to the minor’s
admission, the minor’s attorney stated that the minor was “very reluctant” to be placed
out of state and asked the court to consider a “Level A” placement again, noting that the
minor was remorseful for absconding and not participating in the prior “Level A”
placement, and that the minor felt that she was “amenable to returning to level A
placement.” The mother stated that she wanted the minor placed “where she can get the
help she needs and allow her the opportunity to take it.” The People recommended a
“Level B” placement.
       The court commented, “[w]e had not contemplated this, so I’m going to give the
parties an opportunity to object,” noting that while in juvenile hall, the minor had been
participating in services with U.C. Davis CAARE Center (Davis Center) and that present
in the courtroom were both “Ms. Landini and Dr. Liles” who the court planned to hear


                                              5
from absent an objection. The court asked whether the minor’s attorney objected to
comments by the Davis Center representatives and she responded, “No.” The prosecutor
was asked as well and she had no objection. Dr. Brandi Liles stated that the minor had
“participated in two rounds of the three-week trauma skills group. She has great
participation. She does her homework, and she has learned some coping skills to help her
manage her distress.”
       Thereafter, the court obtained the minor’s admission and asked for any other
comments prior to disposition. Defense counsel had none but the prosecutor suggested
new conditions may be required. The court asked the minor if she had anything to say on
her own behalf and she did not.
       The court revoked and reinstated probation, placing the minor in an out-of-state
residential treatment program. The court found that the minor had failed to reform during
her 19-month probationary period during which she had “received services from NAC,
counseling services from River Oak, from [‘Level A’ placement], from [the Davis
Center],” and had participated in “home supervision, electronic monitoring, juvenile
work project, and a prior ‘level A’ or in-state placement.” The court found that in-state
facilities were unavailable and inadequate to meet the minor’s needs and that placement
in Iowa was in the minor’s best interest and would not present an undue hardship.
                                      DISCUSSION
       The minor contends the juvenile court abused its discretion in placing her in an
out-of-state placement and if deemed forfeited by counsel’s failure to object, she argues
she was denied the effective assistance of counsel. The People argue that the failure by
the minor’s attorney to object to the court’s discretionary determination that the minor
should be placed in an out-of-state treatment facility forfeits the issue on appeal. (See
People v. Scott (1994) 9 Cal. 4th 331, 351-352.)
       We conclude that the minor’s attorney requested another “Level A” placement on
behalf of the minor and explained the minor’s reasons why she should be given another
opportunity. In arguing that the minor’s attorney did not object to the out-of-state
placement, the parties misconstrue the record. The minor erroneously cites the minor’s


                                             6
attorney’s “No” response to the court’s query whether she had any objection to the court
entertaining the comments of the Davis Center representatives. The minor argues had her
attorney objected, the judge might have considered another in-state placement because
Judge Boulware Eurie said, “we had not contemplated this,” meaning an out-of-state
placement. (Italics added.) That is not correct because the People recommended out-of-
state placement in its July petition/motion and the parties previously discussed the issue
of out-of-state placement before Judge Steven Lapham who referred the minor’s case to
the committee. “This” meant the parties might want to object to the presence or
comments of the Davis Center representatives (one of whom (Dr. Liles) was allowed to
speak at the hearing).
        The issue is not forfeited. We reject her contention on the merits. A court may
not order out-of-state placement unless “[i]n-state facilities or programs have been
determined to be unavailable or inadequate to meet the needs of the minor.” (§ 727.1,
subd. (b)(1).) No abuse of discretion will be found where substantial evidence supports
the juvenile court’s decision in light of the purposes of juvenile law, which includes the
best interests of the child, rehabilitation, the protection and safety of the public, and
punishment. (In re Oscar A. (2013) 217 Cal. App. 4th 750, 755-756; In re Jose T. (2010)
191 Cal. App. 4th 1142, 1147; In re S. S. (1995) 37 Cal. App. 4th 543, 550; § 202, subds.
(a), (b), (e).)
        Substantial evidence supports the juvenile court’s decision. The minor had a long
history of running away from home and staying away for substantial periods of time. She
also absconded from her “Level A” placement. She had ties to individuals in the state
who apparently aided and abetted her behavior and sexually exploited her. It was in her
best interest to be placed in a more restrictive facility where she would be less likely to
run away, where she could receive treatment for her sexual exploitation/victimization,
and where she would be secure. (See In re Eddie M. (2003) 31 Cal. 4th 480, 507.) When
the minor absconded from the “Level A” placement, she was shot by a member of her
boyfriend’s rival gang and had almost overdosed on ecstasy and marijuana. The record



                                               7
does not reflect that the minor had any ties to anyone in Iowa. She would be less likely to
run away because she would not have a support system to support her abscond.
       The minor complains that a placement in a distant part of California was never
considered. The court is not required to place the minor in state even if an in-state
facility exists. (In re Oscar A., supra, 217 Cal.App.4th at p. 757; compare In re Khalid
B. (2015) 233 Cal. App. 4th 1285, 1288-1290.)
       The minor contrasts her case with that of the minor in In re Oscar A. who also had
a history of absconding and who had run away or terminated from four homes and two
in-state facilities had denied his acceptance. (In re Oscar A., supra, 217 Cal.App.4th at
pp. 752-754.) The minor misplaces her reliance upon In re Oscar A. because the case
does not establish a minimum number of in-state placements before an out-of-state
placement can be made. The minor cites In re Khalid B. where the ward was
immediately sent to an out-of-state placement after admitting he committed involuntary
manslaughter. An in-state placement was never tried by probation even though three
facilities had been suggested by the minor. (In re Khalid B., supra, 233 Cal.App.4th at
pp. 1287-1290.) The minor’s reliance on In re Khalid B. is likewise misplaced. In that
case the minor did not have a history of absconding.
       The minor argues that in-state placements were not considered or investigated.
We disagree. The minor’s case covered a 19-month probationary period during which
she had received services from multiple agencies “Level A” placement, from the Davis
Center, and had participated in home supervision, electronic monitoring, and juvenile
work project. The committee concluded a secure out-of-state placement was required. A
placement in a more distant part of California would have been inadequate because the
minor had ties throughout California, having run away to the Bay Area to prostitute
herself on a prior occasion, “Stacy” had planned to assist the minor’s abscond to Los
Angeles on another occasion, friends with whom she did drugs on another occasion, and
gang members with whom she partied on yet another occasion during which she was
shot. Substantial evidence supports the juvenile court’s finding that in-state facilities



                                              8
were inadequate or unavailable for the minor’s needs and placement out of state was in
the minor’s best interest.
                                       DISPOSITION
       The judgment is affirmed.




                                                      ROBIE                , J.



We concur:



      NICHOLSON              , Acting P. J.



      MURRAY                 , J.




                                              9